                                                                              1   David A. Carroll, Esq. (NSB #7643)
                                                                                  dcarroll@rrsc-law.com
                                                                              2   Anthony J. DiRaimondo, Esq. (NSB #10875)
                                                                                  adiraimondo@rrsc-law.com
                                                                              3   Robert E. Opdyke, Esq. (NSB #12841)
                                                                                  ropdyke@rrsc-law.com
                                                                              4   RICE REUTHER SULLIVAN & CARROLL, LLP
                                                                                  3800 Howard Hughes Parkway, Suite 1200
                                                                              5   Las Vegas, Nevada 89169
                                                                                  Telephone: (702) 732-9099
                                                                              6   Facsimile: (702) 732-7110
                                                                                  Attorneys for Defendant
                                                                              7
                                                                              8
                                                                              9                                UNITED STATES DISTRICT COURT
                                                                             10
RICE REUTHER SULLIVAN & CARROLL, LLP




                                                                                                                     DISTRICT OF NEVADA
                                       3800 Howard Hughes Pkwy, Suite 1200




                                                                             11   PSX, INC., a Louisiana Corporation,             Case No. 2:19-cv-01478
                                             Las Vegas, Nevada 89169




                                                                             12                   Plaintiff,
                                                                                                                                    STIPULATION TO EXTEND TIME TO
                                                  (702) 732-9099




                                                                             13            vs.                                          RESPOND TO COMPLAINT
                                                                             14   GILBERTO S. MEDINA, JR., an
                                                                                  individual,
                                                                             15
                                                                                                  Defendant.
                                                                             16
                                                                             17           Plaintiff PSX, INC. (“Plaintiff”), by and through its counsel of record, and Defendant

                                                                             18   GILBERTO S. MEDINA, JR. (“Defendant”), by and through his counsel of record, hereby stipulate

                                                                             19   as follows:

                                                                             20           1.     Plaintiff filed its Complaint on August 23, 2019.

                                                                             21           2.     The deadline for Defendant to file a response to the Complaint was September 22,

                                                                             22   2019.

                                                                             23   ///

                                                                             24   ///

                                                                             25   ///

                                                                             26   ///

                                                                             27   ///

                                                                             28   ///

                                                                                                                              1
                                                                              1           3.     Plaintiff and Defendant have conferred and agree to extend the time for Defendant

                                                                              2   to response to the Complaint to October 14, 2019.

                                                                              3
                                                                              4   DATED this 24th day of September, 2019.             DATED this 24th day of September, 2019.

                                                                              5
                                                                                   RICE REUTHER SULLIVAN & CARROLL,                   FISHER & PHILLIPS LLP
                                                                              6    LLP
                                                                              7
                                                                              8    By:     /s/ David A. Carroll _____________         By: /s/ Brian L. Bradford_____________
                                                                                         David A. Carroll, Esq. (NSB #7643)               Brian L. Bradford, Esq. (NSB #9518)
                                                                              9          Anthony J. DiRaimondo, Esq. (NSB                 300 S. Fourth Street, Suite 1500
                                                                                         #10875)                                          Las Vegas, Nevada 89101
                                                                             10
RICE REUTHER SULLIVAN & CARROLL, LLP




                                                                                         Robert E. Opdyke, Esq. (NSB #12841)
                                                                                         3800 Howard Hughes Parkway, Suite                Attorneys for Plaintiff
                                       3800 Howard Hughes Pkwy, Suite 1200




                                                                             11          1200
                                                                                         Las Vegas, Nevada 89169
                                             Las Vegas, Nevada 89169




                                                                             12
                                                                                         Attorneys for Defendant
                                                  (702) 732-9099




                                                                             13
                                                                             14
                                                                             15
                                                                             16
                                                                             17
                                                                             18
                                                                             19
                                                                             20
                                                                             21
                                                                             22
                                                                             23
                                                                             24
                                                                             25
                                                                             26
                                                                             27
                                                                             28

                                                                                                                             2
                                                                              1                                            ORDER

                                                                              2         Having reviewed the foregoing and finding good cause appearing,

                                                                              3         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the foregoing “Stipulation

                                                                              4   to Extend Time to Respond to Complaint” is GRANTED.

                                                                              5
                                                                              6                                            IT IS SO ORDERED:

                                                                              7
                                                                              8                                                 UNITED STATES MAGISTRATE
                                                                                                                               JUDGE
                                                                              9
                                                                                                                                     September 25, 2019
                                                                             10                                                DATED:
RICE REUTHER SULLIVAN & CARROLL, LLP
                                       3800 Howard Hughes Pkwy, Suite 1200




                                                                             11
                                             Las Vegas, Nevada 89169




                                                                             12
                                                  (702) 732-9099




                                                                             13
                                                                             14
                                                                             15
                                                                             16
                                                                             17
                                                                             18
                                                                             19
                                                                             20
                                                                             21
                                                                             22
                                                                             23
                                                                             24
                                                                             25
                                                                             26
                                                                             27
                                                                             28

                                                                                                                           3
